Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Execution, § 122*—what is purpose of proceedings for trial of right of property. In proceedings for trial of right of property levied on under an execution, the purpose is to determine the right to the property as against the levy. 3. Execution—when proceedings for trial of right of property may not he maintained hy claimants jointly. In proceedings for trial of right of property, where one person claimed the title to the automobile in question and another claimed merely an interest in the proceeds of a sale of the automobile, held that the property could not have been awarded to both claimants, and that therefore the action could not he maintained by them jointly.